Opinion of the Court
HOMER FERGUSON, Judge:
An Air Force special court-martial convened at Athens, Greece, found the accused guilty of several offenses under the Code. Included among these offenses was a chai'ge of assaulting a Greek police officer while in the execution of civil law enforcement duties, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. The president of the court-martial, in instructing on the elements of this offense, failed to charge the court that it must find that under the circumstances the conduct of the accused was to the prejudice of good order and discipline in the armed forces or was of a nature to bring discredit upon the armed forces. This instructional deficiency constitutes prejudicial error and necessitates reversal of the findings of guilt of that offense. United States v Wil*733liams, 8 USCMA 325, 24 CMR 135; United States v Gittens, 8 USCMA 673, 25 CMR 177.
The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Air Force for submission to a board of review. The board may, in its discretion, reassess an appropriate sentence on the basis of the remaining approved' findings of guilt or it may order a rehearing as to Charge III.
Chief Judge QuiNN concurs.